
	

114 SRES 448 ATS: Recognizing the roles and contributions of the teachers of the United States in building and enhancing the civic, cultural, and economic well-being of the United States.
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 448
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Ms. Collins (for herself, Mr. Brown, Mr. Kirk, Mr. Cotton, Mr. Blunt, Mrs. Capito, Mr. Moran, Mr. Cochran, Mr. Daines, Ms. Ayotte, Mr. Coons, Mr. Booker, Mr. Schumer, Mrs. Feinstein, Mr. Wyden, Mr. Carper, Mrs. Shaheen, Mrs. Murray, Ms. Warren, Mr. Donnelly, Ms. Hirono, Mr. Menendez, Ms. Mikulski, Mr. Durbin, and Mr. Hatch) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the roles and contributions of the teachers of the United States in building and
			 enhancing the civic, cultural, and economic well-being of the United
			 States.
	
	
 Whereas education and knowledge form the foundation of the current and future strength of the United States;
 Whereas teachers and other education staff have earned and deserve the respect of their students and communities for the selfless dedication of the teachers and staff to community service and the futures of the children of the United States;
 Whereas the purposes of National Teacher Appreciation Week, held from May 2, 2016, through May 6, 2016, are to raise public awareness of the unquantifiable contributions of teachers and to promote greater respect and understanding for the teaching profession; and
 Whereas students, schools, communities, and a number of organizations representing educators are hosting teacher appreciation events in recognition of National Teacher Appreciation Week: Now, therefore, be it
		
	
 That the Senate— (1)thanks the teachers of the United States; and
 (2)promotes the profession of teaching by encouraging students, parents, school administrators, and public officials to participate in teacher appreciation events during National Teacher Appreciation Week.
			
